[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT
                                         

No. 96-1338

                   JOSEPH G. VECCHIO, JR.,

                    Plaintiff, Appellant,

                              v.

              ANGELO LaMONICA, INDIVIDUALLY AND

    AS CHIEF OF POLICE OF THE WINTHROP POLICE DEPARTMENT,

                     Defendant, Appellee.

                                         

                         ERRATA SHEET

The unpublished  opinion  of this  Court,  issued  on October  17,
1996, is amended as follows:

On page 2, line 12, replace "LaMonica" with "Vecchio".

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT
                                         

No. 96-1338

                   JOSEPH G. VECCHIO, JR.,

                    Plaintiff, Appellant,

                              v.

              ANGELO LaMONICA, INDIVIDUALLY AND

    AS CHIEF OF POLICE OF THE WINTHROP POLICE DEPARTMENT,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]                                                                  

                                         

                            Before

                      Cyr, Circuit Judge,                                                    
                    Boudin, Circuit Judge,                                                     
                 and Ponsor, District Judge.                                                       

                                         

Paul  J.  Klehm  with  whom  James B.  Krasnoo  was  on brief  for                                                          
appellant.
Bradford N. Louison with whom Merrick &  Louison was on brief  for                                                            
appellee.

                                         

                       October 17, 1996

                                         

                  

* Of the District of Massachusetts, sitting by designation.

     Per Curiam.  Plaintiff Joseph Vecchio brought suit under                           

42 U.S.C.   1983 against Angelo LaMonica, the chief of police

of  the  Winthrop  Police  Department.   The  district  court

granted  summary judgment  for  LaMonica on  all the  federal

claims and remanded Vecchio's  two remaining state law claims

to state court.  We affirm.

     The  primary target  of  Vecchio's  suit was  LaMonica's

administrative action in suspending Vecchio's  gun license --

a matter  typically  challenged and  resolved  through  state

remedies.  This occurred because of Vecchio's alleged failure

to comply  with a  state statutory requirement  that he  give

notice  of his change of address.  Although Vecchio says that

the state statute has been misconstrued, state remedies exist

to redress any  such mistake,  and nothing here  points to  a

constitutional violation.   See Cross v.  Cunningham, 87 F.3d                                                                

586, 589 (1st Cir. 1996).

     Vecchio has also asserted,  as a civil rights violation,

what  appears  to   be  a  garden-variety   defamation  claim

concerning the posting in the police  station of an anonymous

letter  that accuses Vecchio of dealing drugs.  But there was

no  evidence before  the  district court  to  show that  this

letter was  created by,  or  at the  direction of,  LaMonica.

Thus, summary  judgment  was properly  granted even  assuming

(dubitante) that any constitutional claim might otherwise  be                      

stated.

                             -2-                                         -2-

     Despite the spirited  efforts of  LaMonica's counsel  on

appeal, we  are  satisfied that  nothing  in this  case  even

remotely approaches the type of government conduct that gives

rise to a section 1983 action for due process violations.

     Affirmed.                          

                             -3-                                         -3-